PONDER, Justice.
In this suit the dative testamentary executor seeks to recover from the former attorney of the succession the sum of $2,730, representing certain rents belonging to the succession, allegedly collected by him over a period of several years and not accounted for. The defendant admits in his answer that he has collected rents due the succession in the amount of $1,778 and reconvenes asking for judgment in the amount of $1,041.16 for services rendered and monies paid out by him for the succession.
The main demand controls the jurisdiction of this court. Reconventional and incidental demands merely follow the main demand. Opelousas St. Landry Bank & Trust Co. v. Fontenot, 173 La. 430, 137 So. 339; Succession of Solari, 218 La. 671, 50 So.2d 801; Hebert v. T. L. James & Co., 221 La. 1044, 61 So.2d 734.
The main demand was for $2,730 but the defendant admits that he has collected $1,778, therefore the amount in dispute posed by the main demand would be $952, or an amount insufficient to give us appellate jurisdiction.
Under the provisions of Article 7, Section 10 of the Constitution of Louisiana, we do not have appellate jurisdiction where the amount in dispute is less than $2,000, exclusive of interest.
It is ordered that this case be transferred to the Court of Appeal, Parish of Orleans, provided that the record is filed in that court within thirty days from the date upon which this decree shall become final; otherwise, the appeal shall be dismissed. The costs incurred in this court shall be paid by appellant.
LE BLANC, J., absent.